ACCEPTED
                                                                                                  14-14-00942-CV
                                  In the Court of Appeals for the                 FOURTEENTH COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                               Fourteenth District Court of Appeals                         11/30/2015 3:02:23 PM
                                                                                            CHRISTOPHER PRINE
                                        No. 14-14-00942-CV                                                 CLERK
                                                                                     On Appeal from
                                                                            The 215th District Court
Hoang
                                                                                Harris County, Texas
v.                                                                               FILED IN
                                                                          14th COURT OF APPEALS
Nguyen et al.                                                                HOUSTON, TEXAS  Trial Court
                                                                          11/30/2015 3:02:23 PM
                                                                                Cause No. 2014-59665
                                                                          CHRISTOPHER A. PRINE
                                Motion to Extend Time to File Brief                Clerk




       To the Honorable Court of Appeals:

                Please extend the time for the appellees to file their brief. The brief,

                which was due on November 23, 2015, is filed with this brief. Counsel

                thought he had filed his brief on November 16, 2015, when he sent a

                copy to the appellant, but apparently he didn’t finish the efiling

                process.

       Certificate of Service

                A copy of this motion will be delivered to the appellee via the efiling

                system.

                                                    Thank you,



                                                    ________________________
                                                    Mark Bennett
                                                    SBN 00792970
                                                    Bennett & Bennett
                                                    917 Franklin Street, Fourth Floor
                                                    Houston, Texas 77002
                                                    713.224.1747
                                                    mb@ivi3.com